IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42066

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 799
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 5, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DUANE LEE DOWELL,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of five years, for sexual abuse of a child under the age of sixteen
       years, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Duane Lee Dowell was convicted of sexual abuse of a child under the age of sixteen
years, Idaho Code § 18-1506(1)(b). The district court sentenced Dowell to a unified term of ten
years, with a minimum period of confinement of five years. Dowell appeals, contending that his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dowell’s judgment of conviction and sentence are affirmed.




                                                   2